MEMORANDUM**
Tarza R. Nelson, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action against prison officials, alleging violation of the Eighth Amendment in the treatment of his carpal tunnel syndrome. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under the screening provisions of 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Nelson’s Eighth Amendment claim as Nelson faded to allege that the delay in his carpal tunnel surgery led to further injury. See McGuckin v. Smith, 974 F.2d *4961050, 1060 (9th Cir.1992) (overruled on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997)). The district court also properly determined that defendants’ alleged failure to prescribe medicine stronger than motrin did not constitute deliberate indifference to serious medical needs. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir.2004).
Nelson’s remaining contentions are without merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.